DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a pair of opposable clamping arms positioned between the vacuum element" in lines 4-5.  This limitation appears to be unclear and indefinite.  It does not appear to be possible for the clamping arms to be between the “vacuum element” if there’s only vacuum element.  To be between an object or person, there has to be an object or person on each side or end.   For purposes of compact prosecution, the examiner has assumed that there is more than one vacuum element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 5,024,575).
 As to claim 14, Anderson discloses a system for transporting an object (50), as illustrated in Figures 1-3, comprising a vacuum element (41) including a suction end moveable from a first position to a second position in response to the application of a negative pressure (suction mounts 40 is connected via a suction tube 42 to a controllable suction source (not shown) so that suction can be controllably applied to the suction devices 41 — see col. 4, lines 47-50); and a clamping device including a pair of opposable clamping arms (45,49) positioned between the vacuum elements (portions of each clamping arm are between the first axis and second axis as defined by opposing vacuum elements – see annotated Figure1 below), for selectively clamping a portion of the object when the suction end of the vacuum element is in the second position (see Figure 3).

    PNG
    media_image1.png
    686
    898
    media_image1.png
    Greyscale

With claim 15, the vacuum element comprises a first vacuum element and a second vacuum element (see annotated Figure 1 below).
With claim 16, the clamping device is configured to clamp the object in an area generally between the first vacuum device and the second vacuum device when the first vacuum element and the second vacuum element are in respective second positions (see Figures 1 and 3).
With claim 17, an actuator (48) for selectively biasing gripping ends of the clamping arms between an unclamped position and a clamping position.
With claim 18, a frame assembly (13,14) supporting a first clamping arm and a second clamping arm of the pair of opposable clamping arms that are pivotally connected to the frame assembly (see annotated Figure 1 below).

    PNG
    media_image2.png
    479
    649
    media_image2.png
    Greyscale

With claim 19, the actuator includes a linear actuator, and wherein a first moveable end of the actuator is pivotally connected to the first clamping arm, and a second end of the actuator is pivotally connected to the second clamping arm. 
With claim 20, the first clamping arm is pivotally and slideably connected to the second clamping arm via frame assembly (13,14).
With claim 21, the vacuum element is attached to the frame assembly on a side opposite the first clamping arm and the second clamping arm (see Figure 1).
With claim 22, a robotic arm including a selectively moveable end attached to the frame assembly (see col. 2, lines 66-69 and col. 3, lines 1-5). 
Allowable Subject Matter
Claims 1-3 and 7-13 are allowed.
Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive. Applicant has amended claim 14 (see bold-faced phrase) on lines  4-5, “a clamping device including a pair of opposable clamping arms positioned between the vacuum element.”  The examiner has addressed this new limitation in the 102 prior art rejection above with his interpretation of “a pair of opposable clamping arms positioned between the vacuum element” with annotated Figure 1 above.  Therefore, claims 14-22 are not deemed allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651